19-11711-scc     Doc 213     Filed 05/21/21 Entered 05/21/21 14:41:45           Main Document
                                          Pg 1 of 3



                     Presentment date and time: June 17, 2021 at 12:00 p.m. (Eastern Time)
                         Deadline for objections: June 10, 2021 at 5:00 p.m. (Eastern Time)
                     Hearing Date for Objections: July 7, 2021 at 10:00 a.m. (Eastern Time)

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Telephone (212) 237-1000
Attorney Appearing: Leslie S. Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re
                                                        Chapter 7
 THE D&M CAPITAL GROUP, LLC,
                                                        Case No. 19-11711-scc
                        Debtor.

        NOTICE OF PRESENTMENT OF ORDER GRANTING APPLICATION OF
        MALTZ AUCTIONS, INC., d/b/a MALTZ AUCTIONS, AS THE TRUSTEE’S
        AUCTIONEER, PURSUANT TO 11 U.S.C. § 331 AND FEDERAL RULE OF
        BANKRUPTCY PROCEDURE 2016(a) FOR INTERIM ALLOWANCE AND
        PAYMENT OF COMMISSIONS AND REIMBURSEMENT OF EXPENSES
            FOR THE AUCTION SALE OF THE DEBTOR’S INVENTORY

         PLEASE TAKE NOTICE that on June 17, 2021 at 12:00 p.m., prevailing Eastern

time, the attached proposed Order pursuant to 11 U.S.C. § 331 granting the Application of Maltz

Auctions, Inc., d/b/a Maltz Auctions (“Maltz”), as auctioneer for Alan Nisselson, Trustee for the

above-captioned Debtor’s estate, and awarding to Maltz an interim allowance and payment of

commissions totaling $18,295.00 and reimbursement of expenses totaling $27,355.59 for

services in connection with the auction sale of the Debtor’s inventory of jewelry, will be

presented for signature to The Honorable Shelley C. Chapman, United States Bankruptcy Judge.

         PLEASE TAKE FURTHER NOTICE that the Application (together with the

Auctioneer’s Report of Public Auction Sale) is available for viewing on the Court’s official

website: www.nysb.uscourts.gov (the “Court’s Website”), or upon request to the undersigned or




{11927177:2}
19-11711-scc       Doc 213   Filed 05/21/21 Entered 05/21/21 14:41:45          Main Document
                                          Pg 2 of 3



the Clerk of the Court. Please note a Pacer password is required to view documents on the

Court’s Website.

         PLEASE TAKE FURTHER NOTICE that objections to the Application or proposed

Order must be in writing, conform to the Bankruptcy Code, the Bankruptcy Rules, and the

Court’s Local Rules, be electronically filed with the Bankruptcy Court in accordance with

General Order No. M-399, which, along with the User’s Manual for the Electronic Case Filing

System, can be found at the Court’s Website, and be served so as to be received by no later

than June 10, 2021 at 5:00 p.m. prevailing Eastern time (the “Objection Deadline”) by: (i)

the Bankruptcy Judge (a hard copy clearly marked “Chambers Copy” must be delivered to the

Court to the attention of Chambers of The Honorable Shelley C. Chapman), (ii) undersigned

counsel for the Trustee, Windels Marx, and (iii) the Office of the United States Trustee for the

Southern District of New York, 201 Varick Street, Suite 1006, New York, New York 10014,

Attn: Greg Zipes, Esq. (email: Greg.Zipes@usdoj.gov).

         PLEASE TAKE FURTHER NOTICE, that Unless a written objection to the

Application or proposed Order, with proof of service, is timely filed and served, and a courtesy

copy is delivered to the Bankruptcy Judge’s Chambers at least seven days before the date of

presentment, there will not be a hearing and the proposed Order may be approved and signed. If

a written objection is timely filed and served, a hearing will be held before The Honorable

Shelley C. Chapman, United States Bankruptcy Judge, in her Courtroom 623 at the United States

Bankruptcy Court, Southern District of New York, One Bowling Green, New York, New York

10004, on July 7, 2021 at 10:00 a.m., prevailing Eastern time (the “Hearing”), or as soon

thereafter as counsel may be heard. Parties who file objections are required to appear at the

Hearing in person or by counsel. Such Hearing may be adjourned without notice other than by




{11927177:2}                                   2
19-11711-scc    Doc 213     Filed 05/21/21 Entered 05/21/21 14:41:45          Main Document
                                         Pg 3 of 3



announcement in Court.

         PLEASE TAKE FURTHER NOTICE, that the Hearing will be conducted

telephonically pursuant to General Order M-543 of the Bankruptcy Court, and Bankruptcy

Judge Chapman’s Chambers Rules, which may be found on the Court’s Website

(www.nysb.uscourts.gov). Parties wishing to participate in the Hearing telephonically must

register with Court Solutions. Information on how to register with Court Solutions can be found

in General Order M-543.

Dated: New York, New York           WINDELS MARX LANE & MITTENDORF, LLP
       May 21, 2021                 Attorneys for Alan Nisselson, Chapter 7 Trustee


                                    By:    /s/ Leslie S. Barr
                                           Leslie S. Barr (lbarr@windelsmarx.ccom)
                                           156 West 56th Street
                                           New York, New York 10019
                                           Tel. (212) 237-1000 / Fax. (212) 262-1215




{11927177:2}                                  3
